DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive.

With regard to claim 21, Applicant submits that the specification provides support for “the first advertisement being received again after the second advertisement is displayed on the user terminal,” as recited in claim 21. Remarks, pp. 7-8.
As cited by Applicant, paragraph [0040] of the specification discloses, “the log management server 10 recognizes the broadcast advertisement content viewed by the user corresponding to the identification information, and the broadcast advertisement content that is predicted to be viewed by the user.” Applicant also cites paragraph [0140], which discloses, “the information processing system can perform an indirect control in such a manner to cause the target user to encounter the broadcast advertisement content v11 broadcasted at a later date, after the encounter with the web advertisement content v31.”
However, the specification as originally filed does not expressly disclose or suggest “the first advertisement being received again after the second advertisement,” as recited in the claim. In particular, while the specification appears to disclose 
Claims 1 and 15-16 have been amended to recite, “causing the first advertisement to be received at least once more as part of content broadcasted after the second advertisement is displayed on the user terminal.” The above remarks with respect to claim 21 similarly apply to claim 1 and 15-16.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 10, 15-19, 21, and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 21 recites, in part, “the first advertisement being received again after the second advertisement is displayed on the user terminal.”
The published specification at [0183] discloses, “That is, the information processing system according to the present embodiment causes the user who is predicted to view the broadcast advertisement content v11 to encounter the web advertisement content v31 associated with the broadcast advertisement content v11 beforehand, by the control described in this section.”
However, the specification as originally filed does not expressly disclose or suggest “the first advertisement being received again after the second advertisement,” as recited in the claim. Accordingly, claim 21, and claims 2-3, 5-7, 10, and 23-26 
Claim 1 has been amended to recite, “causing the first advertisement to be received at least once more as part of content broadcasted after the second advertisement is displayed on the user terminal.” The above remarks with respect to claim 21 similarly apply to claim 1.
Accordingly, claims 1-3, 5-7, 10, 15-19, 21, and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 15-16, 18, 21, 23, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Shkedi et al. (US 2009/0172728, hereinafter “Shkedi ‘728”) and Shkedi (US 2008/0259906, hereinafter “Shkedi ‘906”).

Regarding claim 1, Shkedi ‘728 teaches an n information processing apparatus comprising:
circuitry configured to control:
receiving, via a communication network, viewing information including a user viewing situation of a first advertisement inserted into a broadcast content ([0033], [0055], “CAS 40, online site 50, or another profile provider can transmit (directly or indirectly) to STB 36 instructions to provide a notification when the targeted television advertisement is presented on the user's television 38 (as a result of the earlier, observed user online behavior), or to provide an opportunity for the user to interact with the targeted television advertisement (to observe user behavior after the targeted television advertisement is delivered). Such interactions can include any of a wide variety of queries, responses, or actions. In one example, the viewer might be asked whether the advertisement was relevant or whether the user wishes to receive additional ads of the same type or from the same advertiser.”),
the viewing information being determined based on identification information ([0029], “Profiles or partial profiles provided by a profile provider to a CAS can contain any quantity of profile information, such as, 
identifying a second advertisement for display on a user terminal ([0056], “when the user again accesses one or more online sites through modem 32, the profile identifier can be transmitted to CAS 40 (e.g., by reading the cookie or tag stored by computer 34, or by receiving a username, login name, or other suitable online access identifier). In response, CAS 40 can transmit one or more selected (i.e., targeted) online advertisements to the user's computer 34….”),
the second advertisement being provided to the user terminal via the communication network based on the viewing information ([0001], “The field of the present invention relates to online access and targeted delivery or presentation of advertisements. In particular, online advertisements are targeted based on observed viewing of or interacting 
Shkedi ‘728 does not expressly teach causing the first advertisement to be received at least once more as part of content broadcasted after the second advertisement is displayed on the user terminal.
Shkedi ‘906 teaches a first advertisement being received after a second advertisement is displayed on a user terminal ([0045], “The particular television advertisement thus directed typically is selected for delivery to the user's STB 36 based on the user's online behavior (e.g., merely accessing the online site 50, viewing a particular web page, performing a particular search, clicking on a particular link or ad, online shopping or purchases, or other activity).” [0066]). Shkedi ‘906 also teaches repeated viewing of an advertisement ([0074], “However the transmission of the advertisement is initiated, and whatever the source of the transmitted advertisement, the STB can save the advertisement (in its own memory or storage or in a DVR) for viewing at a later time by the user (perhaps repeatedly),….”).


The rejection of claim 1 is similarly applied to claim 15.

Regarding claim 16, Shkedi ‘728 teaches an information processing apparatus comprising:
circuitry ([0050], Fig. 1) configured to control:
extracting viewing information including a user viewing situation of a first advertisement inserted into a broadcast content ([0033], [0055], “CAS 40, online site 50, or another profile provider can transmit (directly or indirectly) to STB 36 instructions to provide a notification when the 
outputting the viewing information for identifying a second advertisement for display on a user terminal ([0056], “when the user again 
the second advertisement being provided to the user terminal via a communication network based on the viewing information ([0001], “The field of the present invention relates to online access and targeted delivery or presentation of advertisements. In particular, online advertisements are targeted based on observed viewing of or interacting with a television advertisement by a television viewer.” ([0037], “It is therefore desirable to provide systems and methods for delivering targeted online advertisements to television viewers based on their television viewing or interacting behavior,….” [0056], “when the user again accesses one or more online sites through modem 32, the profile identifier can be transmitted to CAS 40 (e.g., by reading the cookie or tag stored by computer 34, or by receiving a username, login name, or other suitable online access identifier). In response, CAS 40 can transmit one or more selected (i.e., targeted) online advertisements to the user's computer 34….”).

Shkedi ‘906 teaches a first advertisement being received after a second advertisement is displayed on a user terminal ([0045], “The particular television advertisement thus directed typically is selected for delivery to the user's STB 36 based on the user's online behavior (e.g., merely accessing the online site 50, viewing a particular web page, performing a particular search, clicking on a particular link or ad, online shopping or purchases, or other activity).” [0066]). Shkedi ‘906 also teaches repeated viewing of an advertisement ([0074], “However the transmission of the advertisement is initiated, and whatever the source of the transmitted advertisement, the STB can save the advertisement (in its own memory or storage or in a DVR) for viewing at a later time by the user (perhaps repeatedly),….”).
In view of Shkedi ‘906’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shkedi ‘728 to include causing the first advertisement to be received as part of content broadcasted after the second advertisement is displayed on the user terminal. The modification would enable a combined system to tailor television advertising based on user interactions with online content. The modification would serve to improve user engagement and enjoyment of the combined system. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shkedi ‘728 in view of Shkedi ‘906 such that the first advertisement is received at least once more as part of content broadcasted after the second 

Regarding claim 21, Shkedi ‘728 teaches an information processing apparatus comprising:
circuitry ([0050], Fig. 1) configured to control:
receiving broadcast content and a first advertisement ([0007], “The STB receives an incoming signal, extracts content from the received signal, and transmits the extracted content to the television to be presented to a viewer.” [0053], “The targeted television advertisement is directed to the user's STB 36….” [0054]);
recording a user viewing situation of the first advertisement inserted into the broadcast content ([0033], [0055], “CAS 40, online site 50, or another profile provider can transmit (directly or indirectly) to STB 36 instructions to provide a notification when the targeted television advertisement is presented on the user's television 38 (as a result of the earlier, observed user online behavior), or to provide an opportunity for the user to interact with the targeted television advertisement (to observe user behavior after the targeted television advertisement is delivered). Such interactions can include any of a wide variety of queries, responses, or actions. In one example, the viewer might be asked whether the 
the user viewing situation being managed based on identification information ([0029], “Profiles or partial profiles provided by a profile provider to a CAS can contain any quantity of profile information, such as, in one example, just an online access IP address or set-top box IP address or other STB identifier used by a person at the time his profile was collected and the identity of the profile provider. The profile can include, e.g., a profile identifier or profile name, a username, or a login ID; the profile can be referenced by or included in a cookie or tag placed on a user's STB or online user interface device.” [0055], “the notification that a targeted TV ad has been presented or interacted with is transmitted from the user's STB 36, or from a server that participated in or is aware of the delivery of the television ad to STB 36, to CAS 40…. The notification can include the profile identifier included with the original advertising request received by CAS 40.” [0073]); and
transmitting the user viewing situation to an external server via a communication network ([0055], “In response to presentation of the targeted ad or occurrence of the specified interaction, the notification that a targeted TV ad has been presented or interacted with is transmitted from the user's STB 36, or from a server that participated in or is aware of the delivery of the television ad to STB 36, to CAS 40 (for example, via 
wherein a second advertisement for display on a user terminal is identified in an external server ([0029], [0055], “the notification that a targeted TV ad has been presented or interacted with is transmitted from the user's STB 36, or from a server that participated in or is aware of the delivery of the television ad to STB 36, to CAS 40…. The notification can include the profile identifier included with the original advertising request received by CAS 40.” [0056], “when the user again accesses one or more online sites through modem 32, the profile identifier can be transmitted to CAS 40 (e.g., by reading the cookie or tag stored by computer 34, or by receiving a username, login name, or other suitable online access identifier). In response, CAS 40 can transmit one or more selected (i.e., targeted) online advertisements to the user's computer 34….”),
the second advertisement being provided to the user terminal via the communication network based on the user viewing situation ([0001], “The field of the present invention relates to online access and targeted delivery or presentation of advertisements. In particular, online advertisements are targeted based on observed viewing of or interacting with a television advertisement by a television viewer.” [0037], “It is therefore desirable to provide systems and methods for delivering targeted online advertisements to television viewers based on their television viewing or interacting behavior,….” [0056], “when the user again accesses 
Shkedi ‘728 does not expressly teach the first advertisement being received again after the second advertisement is displayed on the user terminal.
Shkedi ‘906 teaches a first advertisement being received after a second advertisement is displayed on the user terminal ([0045], “The particular television advertisement thus directed typically is selected for delivery to the user's STB 36 based on the user's online behavior (e.g., merely accessing the online site 50, viewing a particular web page, performing a particular search, clicking on a particular link or ad, online shopping or purchases, or other activity).” [0066]). Shkedi ‘906 also teaches repeated viewing of an advertisement ([0074], “However the transmission of the advertisement is initiated, and whatever the source of the transmitted advertisement, the STB can save the advertisement (in its own memory or storage or in a DVR) for viewing at a later time by the user (perhaps repeatedly),….”).
In view of Shkedi ‘906’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shkedi ‘728 to include the first advertisement being received after the second advertisement is displayed on the user terminal. The modification would enable a combined system to tailor television advertising based on user interactions with online content. The 

Regarding claim 6, the combination further teaches an apparatus wherein the user viewing situation includes at least one of a user viewing history or a user viewing prediction (Shkedi ‘728: [0037], “It is therefore desirable to provide systems and methods for delivering targeted online advertisements to television viewers based on their television viewing or interacting behavior,….” [0055], [0056], “when the user again accesses one or more online sites through modem 32, the profile identifier can be transmitted to CAS 40 (e.g., by reading the cookie or tag stored by computer 34, or by receiving a username, login name, or other suitable online access identifier). In response, CAS 40 can transmit one or more selected (i.e., targeted) online advertisements to the user's computer 34….”).

Regarding claim 18, the combination further teaches an apparatus wherein the viewing information indicates at least one of viewing performance or viewing prediction, the viewing performance and the viewing prediction being updated based on the broadcast information (Shkedi ‘728: [0037], “It is therefore desirable to provide systems 


Regarding claim 27, the combination further teaches an apparatus
wherein the user viewing situation of the first advertisement is recorded in a first user terminal (Shkedi ‘728: [0055], “CAS 40, online site 50, or another profile provider can transmit (directly or indirectly) to STB 36 instructions to provide a notification when the targeted television advertisement is presented on the user's television 38 (as a result of the earlier, observed user online behavior), or to provide an opportunity for the user to interact with the targeted television advertisement (to observe user behavior after the targeted television advertisement is delivered). … In response to presentation of the targeted ad or occurrence of the specified interaction, the notification that a targeted TV ad has been presented or interacted with is transmitted from the user's STB 36, or from a server that participated in or is aware of the delivery of the television ad to STB 36, to CAS 40….”),


Regarding claim 28, the combination further teaches
wherein the user viewing situation of the first advertisement is recorded in a first user terminal (Shkedi ‘728: [0055], “CAS 40, online site 50, or another profile provider can transmit (directly or indirectly) to STB 36 instructions to provide a notification when the targeted television advertisement is presented on the user's television 38 (as a result of the earlier, observed user online behavior), or to provide an opportunity for the user to interact with the targeted television advertisement (to observe user behavior after the targeted television advertisement is delivered). … In response to presentation of the targeted ad or occurrence of the specified interaction, the notification that a targeted TV ad has been presented or interacted with is transmitted from the user's STB 36, or from 
the second advertisement is delivered to a second user terminal via the communication network, and the circuitry is configured to control receiving the user viewing situation from the first user terminal (Shkedi ‘728: [0037], “It is therefore desirable to provide systems and methods for delivering targeted online advertisements to television viewers based on their television viewing or interacting behavior,….” [0056], “when the user again accesses one or more online sites through modem 32, the profile identifier can be transmitted to CAS 40 (e.g., by reading the cookie or tag stored by computer 34, or by receiving a username, login name, or other suitable online access identifier). In response, CAS 40 can transmit one or more selected (i.e., targeted) online advertisements to the user's computer 34….”).

Regarding claim 29, the combination teaches the limitations specified above; however, the combination does not expressly teach that the circuitry is configured to control updating the viewing information based on the broadcast information (Shkedi ‘728: [0077], “In another example, a database is maintained recording, for each television advertisement delivered to STB 36, the applicable common IP addresses then assigned to modem 32, along with corresponding dates and times and observed ad related user behavior (e.g., mere user viewing of the TV ad, user interaction with the TV ad, or information related to targeting of the TV ad), if any. Such an STB/ad database also includes the most recent common IP address, whether any TV ad was delivered to .

Claims 2-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Shkedi ‘728, Shkedi ‘906, and Huntington (US 2007/0219859).

Regarding claim 2, the combination teaches the limitations specified above; however, the combination does not expressly teach that the second advertisement is determined based on a number of viewing times of the first advertisement and the second advertisement. 
Huntington teaches providing an advertisement based on a number of viewing times of an advertisement (Abstract, [0030], [0040], “When the exposure count of an advertisement is equal to the optimum number, client system 112 replaces advertisements with either alternative advertisements broadcast in a stream from broadcast medium 104 or from local storage device 108.” [0055]).
In view of Huntington’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the second advertisement is determined based on a number 

Regarding claim 3, the combination teaches the limitations specified above; however, the combination as presently combined does not expressly that the second advertisement is determined such that summation of viewing times of the first advertisement and the second advertisement is equal to or smaller than a predetermined number.
Huntington teaches an advertisement is determined such that summation of viewing times of advertisement programming is equal to or smaller than a predetermined number ([0025], “As used herein, an advertisement can be a specific program or all programming involving a specific product, service or other topic.” [0030], [0040], “When the exposure count of an advertisement is equal to the optimum number, client system 112 replaces advertisements with either alternative advertisements broadcast in a stream from broadcast medium 104 or from local storage device 108.” [0055]).
In view of Huntington’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the second advertisement is determined such that summation of viewing times of the first advertisement and the second advertisement is equal to or smaller than a predetermined number. The modification would serve to prevent the 

Regarding claim 5, the combination further teaches an apparatus:
wherein the number of viewing times of the first advertisement is determined based on a viewing performances of the first advertisement 2Application No.: 15/547,143Docket No.: SONYJP 3.3F-3305 within a predetermined period (Huntington: Abstract, [0030], [0040], “When the exposure count of an advertisement is equal to the optimum number, client system 112 replaces advertisements with either alternative advertisements broadcast in a stream from broadcast medium 104 or from local storage device 108.” [0055]),
the viewing performance being determined based on the broadcast information (Shkedi ‘728: [0077], “In another example, a database is maintained recording, for each television advertisement delivered to STB 36, the applicable common IP addresses then assigned to modem 32, along with corresponding dates and times and observed ad related user behavior (e.g., mere user viewing of the TV ad, user interaction with the TV ad, or information related to targeting of the TV ad), if any. Such an STB/ad database also includes the most recent common IP address, whether any TV ad was delivered to the STB while assigned that IP address or not. The STB/ad database is often referenced as a ‘log’ or ‘history,’ or by using alternative terms. … The STB/ad database can be stored and updated by STB 36 or computer 34, and can preferably be transmitted to and stored by CAS 40. The STB/ad database can be updated at regular temporal intervals, or updating can be triggered by specific events, e.g., 

Regarding claim 17, the combination teaches the limitations specified above; however, the combination does not expressly teach that the viewing information comprises a predetermined viewing time condition based on a number of viewing times of the first advertisement and the second advertisement.
Huntington provides a teaching for a viewing time condition being a number of viewing times of an advertisement (Abstract, [0030], [0040], “When the exposure count of an advertisement is equal to the optimum number, client system 112 replaces advertisements with either alternative advertisements broadcast in a stream from broadcast medium 104 or from local storage device 108.” [0055]).
In view of Huntington’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the viewing information comprises a predetermined viewing time condition based on a number of viewing times of the first advertisement and the second advertisement. The modification would serve to prevent the excessive presentation of a particular advertisement to users. The modification would serve to improve the overall user experience.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Shkedi ‘728, Shkedi ‘906, and Gavita (US 2012/0167123).


Gavita provides a teaching wherein identification information is associated with a user image ([0004], [0048], “An image 160 is captured by capture device 104 and is provided to recognition engine 162. Recognition engine makes use of facial recognition patterns associated with the user profiles stored in User Profile Database 164. An indication of the users detected in the captured image is provided to Permission Processor 166. Permission processor 166 determines the permissions and access rights that are available based on the detected viewers.”).
In view of Gavita’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the identification information is associated with a user image. The modification would enable a combined system to identify users for content customization in a seamless manner. The modification would serve to improve convenience for users.

Regarding claim 10, the combination further teaches an apparatus wherein the circuitry is configured to control: capturing the user image, and associating the user image with the identification information by a face recognition technology (Gavita: [0004], [0048], “An image 160 is captured by capture device 104 and is provided to recognition engine 162. Recognition engine makes use of facial recognition patterns associated with the user profiles stored in User Profile Database 164. An indication of the users detected in the captured image is provided to Permission Processor 166. .

Claims 19 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Shkedi ‘728, Shkedi ‘906, and Agarwal et al. (US 2016/0088352).

Regarding claim 19, the combination teaches the limitations specified above; however, the combination does not expressly teach that the circuitry is configured to control updating the viewing information based on information indicating delivery performance of the second advertisement content.
Agarwal teaches updating viewing information based on information indicating delivery performance of content ([0024], “Methods and systems are described herein for a media guidance application that improves the reliability of data collected about a user, particularly when the user is consuming media content in a group. For example, in addition to monitoring content that a user (or a group of users) consumes (e.g., what television shows are viewed), the media guidance application may monitor the interactions the user (and/or each user in the group) has with the content. The media guidance application may then update a user profile based on the monitored interactions.” [0028]).
In view of Agarwal’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the circuitry is configured to control updating the viewing information based on information indicating delivery performance of the second 

Regarding claim 24, the combination teaches the limitations specified above; however, the combination does not expressly teach that the network content includes a video-on-demand (VOD) content, and the second advertisement is displayed on an application to provide the VOD content to the user.
Agarwal teaches a system comprising network content including a video-on-demand (VOD) content, and an advertisement is displayed on an application to provide the VOD content to the user ([0055], “Non-linear programming may include content from different content sources including on-demand content (e.g., VOD),….” [0057], “Display 100 may also include video region 122, advertisement 124, and options region 126.” [0058], Figs. 1-2).
In view of Agarwal’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the network content includes a video-on-demand (VOD) content, and the application includes an application to provide the VOD content to the user. The modification would enable users to view content at their convenience. The modification would thereby improve the overall user experience.

Regarding claim 25, the combination teaches the limitations specified above; however, the combination does not expressly teach that the network content includes a 
Agarwal teaches a system comprising network content including a social networking service (SNS) content, and an advertisement displayed on an application to provide the SNS content to a user ([0057], “Display 100 may also include video region 122, advertisement 124, and options region 126.” [0058], [0084], “In some embodiments, a user equipment device (e.g., user television equipment 402, user computer equipment 404, wireless user communications device 406) may be referred to as a ‘second screen device.’ … In some embodiments, the second screen device is configured for interacting with other second screen devices or for interacting with a social network.” [0092], [0099], Figs. 1-2).
In view of Agarwal’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the network content includes a social networking service (SNS) content, and the application includes an application to provide the SNS content to the user. The modification would thereby improve the overall user experience.

Regarding claim 26, the combination further teaches an apparatus wherein the second advertisement is displayed on a web page (Shkedi ‘728: [0025], “Central Ad Server (CAS)--a computer server that manages delivery of advertisements (television or online) to visitors of online sites or viewers of television programs. A local ad server can be typically run by a single publisher to serve ads to visitors of websites or viewers of television programs of that publisher, or by a single advertiser to serve ads into ad 
The combination does not expressly teach that the second advertisement is displayed on an Internet browser.
Agarwal provides a teaching for displaying an advertisement on an Internet browser ([0057], “Display 100 may also include video region 122, advertisement 124, and options region 126.” [0058], [0079], “In one example of a client-server based guidance application, control circuitry 304 runs a web browser that interprets web pages provided by a remote server.” Figs. 1-3).
In view of Agarwal’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the application includes an Internet browser in order to facilitate user access to websites and other online content. The modification would serve to improve convenience for users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weiss (US 2009/0217319) discloses a system enabled to present TV users with targeted advertisements according to their interests that are determined according to their Web activities (e.g., searching the Internet by using one or more keywords ([0038]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R TELAN/Primary Examiner, Art Unit 2426